Citation Nr: 1519167	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-26 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating for service-connected post-traumatic stress disorder (PTSD) in excess of 30 percent (with the exception of a temporary 100 percent disability rating effective from May 14, 2012 to June 30, 2012).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran had active duty service from August 1967 to April 1969 and from November 1972 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted entitlement to service connection for PTSD and assigned a 30 percent disability rating, effective November 14, 2008.  The Veteran filed a notice of disagreement within one year of the rating decision.  A September 2012 rating decision granted the Veteran a temporary 100 percent disability rating for his service-connected PTSD from May 14, 2012 to June 30, 2012; subsequently the 30 percent disability rating was again effective from July 1, 2012.  

Subsequent to the Statement of the Case issued in August 2013, additional documents were associated with the Veteran's claims file.  As the Veteran's claim is being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these documents in the first instance.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination with respect to his service-connected PTSD was in April 2012.  Additional subsequent evidence suggests that the condition of the Veteran's service-connected PTSD has changed since this last VA examination and as such, remand is required for a new VA examination that reflects the current severity of the Veteran's service-connected condition.  First, the Veteran was admitted to an in-patient VA PTSD program from May 2012 to June 2012.  The June 2012 VA Discharge Summary noted that the Veteran was without suicidal ideations during his in-patient treatment and on discharge.  Second, a September 2012 VA treatment note referenced the Veteran making suicidal statements and noted an increase in dosage for medications that appear to be prescribed in relation to the Veteran's service-connected PTSD.  Third, a VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) received in January 2014 referenced the Veteran having memory problems.  A July 2014 rating decision found the Veteran not competent to handle the disbursement of funds and cited to the Veteran's memory impairment.  Fourth and finally, the Veteran's representative's stated in the September 2014 Informal Hearing Presentation that the symptoms of the Veteran's service-connected PTSD "have worsened significantly."         

In addition, the most recent VA treatment records are from July 2012 (for the Clarksburg VA Medical Center) and from September 2012 (for the Huntington VA Medical Center).  While on remand, all outstanding VA treatment records must be obtained.  

Also, evidence of record indicates that the Veteran is in receipt of Social Security disability benefits.  See May 2012 VA treatment note.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records (the most recent VA treatment records are from July 2012 (for the Clarksburg VA Medical Center) and from September 2012 (for the Huntington VA Medical Center)).  

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  After completion of the above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected PTSD.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  

The examiner is asked to specifically address whether the memory impairment present is attributable to the Veteran's service-connected PTSD.  See VA Form 21-2680 received in January 2014 (referencing memory problems).

The electronic claims file must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


